189 F.2d 966
GRACE NATIONAL BANK OF NEW YORK, Petitioner on Review,v.COMMISSIONER OF INTERNAL REVENUE, Respondent on Review.
No. 286.
Docket 21967.
United States Court of Appeals Second Circuit.
Argued June 5, 1951.
Decided June 25, 1951.

Gerard L. Carroll, New York City, for petitioner on review.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Morton K. Rothschild, Sp. Assts. to Atty. Gen., for respondent.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Decision affirmed on opinion below. 15 T.C. 563.